Citation Nr: 0307721	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  01-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder prior to 
February 15, 2001.

2.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder as of February 
15, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
evaluation, effective July 9, 1999.  In January 2002, the RO 
granted a 50 percent evaluation, effective February 15, 2001.

The Board notes that the veteran's representative raised an 
informal claim for a total rating for compensation based upon 
individual unemployability.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The service-connected post-traumatic stress disorder has 
remained the same severity during the appeal period.

2.  Post-traumatic stress disorder is manifested by 
depression, intrusive thoughts, difficulty sleeping, 
nightmares, emotional distance, hypervigilance, and 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent 
evaluation from July 9, 1999, to February 14, 2001, for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

3.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the February 2000 and 
January 2002 rating decisions, the November 2000 statement of 
the case, and the March 2002 and June 2002 supplemental 
statements of the case.  In the February 2000 rating 
decision, the veteran was informed of the evidence necessary 
to establish a 30 percent evaluation for post-traumatic 
stress disorder, which, at that time, was the next higher 
evaluation.  In the November 2000 statement of the case, the 
veteran was provided with the criteria for the 30 percent, 
50 percent, 70 percent, and 100 percent evaluations.  Thus, 
he was informed of what types of symptoms he would need to 
demonstrate to warrant those evaluations.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2002 supplemental statement of the case, the RO 
informed the veteran that it must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  It told the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  The RO stated that it was responsible for 
obtaining medical records held by any federal department or 
agency that the veteran identified.  It further stated that 
it would obtain medical records from other health-care 
facilities as long as the veteran adequately identified the 
facilities, but noted that the veteran had the ultimate 
responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the Walla 
Walla and Portland, Oregon, VA Medical Centers and the 
outpatient treatment reports from the VA post-traumatic 
stress disorder clinic.  The veteran has not alleged that 
there exists any records that VA has not obtained, to include 
any private medical records.  Finally, in accordance with its 
duty to assist, the RO had the veteran undergo two VA 
examinations related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A February 1999 VA outpatient treatment report shows that the 
veteran attended a post-traumatic stress disorder counseling 
session.  The counselor stated that the veteran appeared 
motivated.  In March 1999, the veteran reported that things 
were going well for him and that he had no concerns or 
problems.

In July 1999, the veteran filed a claim for service 
connection for post-traumatic stress disorder.  He attached 
letters from his wife and mother.  The veteran's wife stated 
that she had met the veteran in 1981 and that he was a 
"lively person who liked to observe people."  She noted 
that the veteran would drink alcohol to avoid remembering and 
dreaming.  The veteran's wife stated that once she and the 
veteran began living together, she noticed that the veteran 
was haunted by memories of Vietnam. 

In the statement from the veteran's mother, she stated that 
prior to going to Vietnam, the veteran was a leader among his 
friends and enjoyed being with people.  She described him as 
a sensitive and driven person.  She stated that following the 
veteran's return from Vietnam, he changed emotionally and 
physically.  The veteran's mother noted that the veteran had 
gotten married but had gotten divorced after nine years due 
to the volatility of the relationship.  She described the 
veteran as being isolated and unable to express or share his 
feelings.

A November 1999 VA psychiatric evaluation report shows that 
the veteran denied having any psychiatric problems prior to 
going to Vietnam.  He stated that prior to his service in 
Vietnam, he was gregarious and usually had a crowd of friends 
but that he had since become a loner and preferred keeping 
only one or two close friends.  The veteran described himself 
as chronically on edge, irritable, and having difficulty 
sleeping.  He reported he had not sought any psychiatric 
treatment other than a 30-day program for alcohol abuse.  The 
veteran noted that he had gone to the VA Mental Health Clinic 
in February 1999 and had been referred for post-traumatic 
stress disorder counseling.  He stated that when he returned 
from Vietnam, he worked as a pilot for corporations for a few 
years but learned that he did not like taking orders or 
working with people.  He stated that he went to work at his 
father's cattle ranch, where he could be his own boss and 
deal very little with others.  The veteran stated that he 
worked on his father's ranch until his father sold the ranch 
and that he had been working with the railroad for a year and 
a half.  He stated he planned to continue working there for 
as long as he could but that he was not optimistic about the 
adjustment.  The veteran stated that his first marriage 
lasted 10 years, during which time they had three kids.  He 
stated that part of the reason his marriage ended was that 
his ex-wife did not like how emotionally distant he was with 
her.  The veteran reported that he was recently married 
again.  

The examiner stated that the veteran was neatly dressed and 
groomed and was taciturn in his manner but appeared to be 
attempting to cooperate with the interview.  He stated the 
veteran's mood appeared mildly depressed, although he noted 
the veteran repeatedly denied feelings of depression.  The 
examiner stated the veteran showed very little emotional 
expression.  He added that the veteran's speech was slow, but 
was in keeping with his laconic manner.  The examiner 
described the veteran as "quite withdrawn and 
interpersonally distant."  He noted that when the veteran 
spoke of Vietnam, his body became rigid and his eyes stared 
off into the distance.  The examiner stated the veteran 
appeared hypervigilant during the interview.  He also stated 
the veteran's thought form was logical, but noted the veteran 
admitted to intermittent thoughts of suicide, but had no 
immediate plans.  The examiner reported that the veteran's 
memory seemed intact.  He concluded that the veteran had 
post-traumatic stress disorder with "significant symptoms" 
in all three symptom clusters, such as re-experiencing, 
avoidance and numbing, and increased arousal, which he stated 
had increased in severity over the last year due to the 
veteran's job with the railroad.  The examiner entered 
diagnoses of post-traumatic stress disorder, which he stated 
was chronic and moderate, and alcohol abuse.  He entered a 
Global Assessment of Functioning (GAF) score of 55.  He 
stated that although the veteran's post-traumatic stress 
disorder symptoms were predominant, he would estimate that a 
portion of the veteran's functional impairment may be 
attributed to alcohol abuse.  He estimated that of his 45 
decrement in functioning that 35 points may be attributed to 
the post-traumatic stress disorder and 10 points to alcohol 
abuse.  

An April 2000 VA outpatient treatment report shows that the 
veteran reported he had been let go of his job at the 
railroad because he could not pass the test to become an 
engineer.  The examiner stated that the veteran was alert, 
well oriented, and not confused or delusional.  He noted the 
veteran was depressed and slept poorly, but that he was not 
suicidal.  The examiner stated the veteran was "quite 
anxious" and "unable to relax."  The veteran reported 
intrusive thoughts, difficulty concentrating, and having 
nightmares two to three times a week.  He stated that he had 
stopped drinking in August 1999 and had since felt better.  
The veteran admitted to being irritable and having episodes 
of anger, but denied episodes of violence.  The examiner 
entered diagnoses of post-traumatic stress disorder and 
alcoholism in remission.  He assigned a GAF score of 50.  

In a statement received in December 2000, the veteran's wife 
stated that keeping their marriage together had been a 
struggle and described the maintenance of the marriage to be 
a "nightmare."  She stated the veteran was not 
compassionate with either her or his three children-that the 
veteran is almost "indifferent."  The veteran's wife stated 
that the veteran harbored hate and anger because of the 
soldiers and friends that died for an "ungrateful country."  

In the veteran's substantive appeal, received in December 
2000, he stated that he felt his symptoms warranted a 
50 percent or 70 percent evaluation.  He stated that he had 
difficulty in establishing and maintaining effective work and 
social relationships, which he stated was demonstrated in his 
inability to fulfill his National Guard duties and his lack 
of relationships.  He added that he was not optimistic about 
his future with the railroad.  

A February 2001 VA outpatient treatment report shows that the 
veteran had relapsed into drinking during 2000.  He stated 
that he was self medicating, as he was experiencing anxiety, 
depression, and more symptoms of post-traumatic stress 
disorder.  The examiner stated the veteran was alert and well 
oriented without hallucinations.  Speech was described as 
clear and coherent without confusion or delusion.  The 
examiner stated the veteran's memory was "ok."  He also 
stated the veteran was depressed and slept poorly.  He noted 
the veteran admitted to suicidal ideas but was able to 
contract to "no harm."  The examiner stated the veteran was 
"quite anxious" and "unable to relax."  The veteran 
admitted to having nightmares three to four times a week.  He 
also reported flashbacks, palpitations, difficulty breathing, 
hot flashes, and the urge to get away from crowds.  The 
examiner stated the veteran had intrusive thoughts and 
difficulty concentrating and admitted to irritability and 
episodes of anger, but no violence.  He entered diagnoses of 
post-traumatic stress disorder, alcohol dependence, and panic 
episodes and generalized anxiety disorder and assigned a GAF 
score of 50.

A March 2001 VA psychiatric evaluation report shows that the 
veteran reported he was on furlough from work.  He also 
stated he was a member of the National Guard, but noted he 
had not been attending drills because he was irritable, 
cantankerous, grumpy, anxious, and was having poor sleep.  He 
noted he had just completed alcohol treatment at the Seattle, 
Washington, VA Medical Center, and that since he had stopped 
drinking, his nightmares and intrusive memories had 
increased.  The examiner stated that the veteran was dressed 
appropriately and was oriented in all spheres.  He stated the 
veteran admitted to depressive feelings, anxiety, and to 
irritability during the day.  The veteran reported he avoided 
crowds by keeping to himself most of the time.  He stated he 
had difficulty sharing his feelings with his wife.  The 
veteran denied suicidal and homicidal ideations, but noted he 
had seriously considered it about eight years prior.  The 
examiner entered a diagnosis of post-traumatic stress 
disorder and alcohol abuse (noting the veteran was sober now) 
and assigned a GAF score of 45.

A March 2001 VA hospitalization summary report shows that the 
veteran was hospitalized for post-traumatic stress disorder, 
major depressive disorder, and alcohol dependence, which was 
noted to be in early, full remission.  The veteran admitted 
himself because he was "so depressed."  He described 
recurrent experiences from Vietnam, which haunted him.  He 
reported that he would isolate himself and keep his emotional 
distance from others.  The veteran acknowledged that this 
behavior may have adversely affected his first marriage and 
his "sense of detachment" from his children.  He described 
himself as always being on guard.  Additionally, the veteran 
stated he felt chronically depressed but worse since he had 
stopped working on his father's ranch.  He stated he had 
little pleasure in life, stating that he rarely laughed or 
felt good inside.  He noted his self esteem had never 
recovered since being in Vietnam.  The veteran's GAF at 
admission was 40 and at discharge it was 50.

The inpatient treatment reports from the March/April 2001 
hospitalization show that at admission the veteran reported 
sleep disturbance, nightmares, night sweats, anger, 
isolation, paranoid ideation towards "law enforcement," 
decreased attention span, decreased concentration, 
disorientation, and feeling mentally confused "once in a 
while."  During the veteran's hospitalization, he 
consistently denied suicidal and homicidal ideations.  He 
reported sleep difficulties, but noted that he was not having 
nightmares during his hospitalization.  The veteran's anxiety 
was lessened while he was there, but he began reporting 
increased anxiety near the time of his discharge from the 
hospital.  One of the counselors noted that the veteran had 
difficulty with sharing traumatic experiences.  The veteran 
reported that he had decreased concentration, which he 
attributed to his depression.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), which 
addresses post-traumatic stress disorder, the criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the RO has staged the 
veteran's evaluations during the appeal period.  The 
veteran's service-connected post-traumatic stress disorder is 
currently staged as follows:

10 percent 		from July 9, 1999
50 percent 		from February 15, 2001

While the Board understands the basis of the RO's staging the 
veteran's evaluations during the appeal period, the Board 
finds that there is a basis to grant a 50 percent evaluation 
from when service connection was initially granted as of July 
9, 1999.  First, the veteran has consistently reported the 
same symptomatology throughout the appeal period.  
Additionally, while the GAF score in the November 1999 VA 
psychiatric evaluation report was 55 and the GAF score at the 
time the veteran was admitted for hospitalization in February 
2001 was 40, the Board finds that the clinical symptomatology 
reported by medical professionals in the November 1999 VA 
examination report, the VA treatment reports, and the VA 
hospitalization summary report has also not changed 
significantly throughout the appeal period.  Thus, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the evidence supports the grant of a 50 percent 
evaluation from July 9, 1999, to February 14, 2001.  

As to whether the veteran's service-connected disability 
warrants an initial evaluation in excess of 50 percent, the 
Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant 
of a higher evaluation.  In statements received in July 1999 
from the veteran's wife and mother, they stated that the 
veteran was emotionally distant and did not like to be around 
others.  In November 1999, the veteran described himself as 
always being on edge, irritable, and having difficulty 
sleeping.  He stated that he did not like working with others 
based on his irritability.  The examiner stated that the 
veteran appeared mildly depressed and showed little emotional 
expression.  He stated the veteran was withdrawn and 
interpersonally distant.  The examiner noted the veteran 
reported intermittent thoughts of suicidal but did not have 
any plans.  He stated the veteran's memory appeared to be 
intact.  He stated that the veteran met all the symptoms of 
post-traumatic stress disorder, such as re-experiencing, 
avoidance and numbing, and increased arousal.  

In April 2000, the veteran was described as alert and well 
oriented.  The examiner stated that the veteran was anxious 
and unable to relax.  The veteran reported depression, 
difficulty sleeping, irritability, nightmares, and intrusive 
thoughts.  In December 2000, the veteran's wife stated that 
the veteran was indifferent towards her and the veteran's 
three children from a prior marriage.  In February and March 
2001, the veteran reported experiencing anxiety and 
depression.  He stated he kept to himself and had difficulty 
sharing his feelings with his wife.  He denied homicidal and 
suicidal ideations.  In March and April 2001, the veteran was 
hospitalized at a VA facility for his post-traumatic stress 
disorder.  The veteran reported keeping his emotional 
distance from others.  He stated he was chronically depressed 
and had lost his self-esteem after returning from Vietnam.  
The veteran reported sleep disturbance, decreased 
concentration, nightmares, night sweats, and isolation.  
However, the veteran denied homicidal and suicidal ideations.  
The above-described symptoms are indicative of no more than a 
50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's symptomatology meets the 
criteria under the 70 percent evaluation or the 100 percent 
evaluation.  In considering the criteria under the 70 percent 
evaluation, while the veteran has reported some suicidal 
thought, he has consistently denied any intent and was able 
to contract to "no harm."  There is no evidence of 
obsessional rituals which interfere with routine activities.  
VA examiners have consistently stated that the veteran has no 
hallucinations, delusions, or confusion.  The veteran's 
speech has not been remotely described as illogical.  In 
fact, his speech has been consistently described as logical 
and coherent.  

Additionally, neither the veteran nor any examiner have 
described having near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively.  The veteran has reported 
depression at differing levels and irritability; however, he 
has consistently noted that he had had no violent episodes.  
There is no evidence of spatial disorientation.  The veteran 
has been persistently reported as being alert and oriented 
throughout.  As to the inability to establish and maintain 
effective relationships, the Board notes that the veteran is 
lacking in some respects as to his ability to maintain 
effective relationship; however, meeting one of the criteria 
under the 70 percent evaluation would not warrant the grant 
of a 70 percent evaluation.  Additionally, the 50 percent 
evaluation contemplates occupational and social impairment.

The Board notes that it is aware that the United States Court 
of Appeals for Veterans Claims (the Court) has stated that 
the specified factors for each incremental evaluation under 
Diagnostic Code 9411 were examples rather than requirements 
for a particular evaluation and that the analysis should not 
be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  The Board has 
considered all of the veteran's symptomatology in determining 
that his post-traumatic stress disorder symptoms warrant no 
more than a 50 percent evaluation.  For example, symptoms of 
hypervigilance, irritability, emotional distance, nightmares, 
and intrusive thoughts are not listed as criteria under the 
50 percent evaluation.  However, the Board finds that such 
symptomatology does not equate to either a 70 percent 
evaluation or 100 percent evaluation.  Those two evaluations 
indicate a severity of symptoms that the veteran does not 
demonstrate.  A disturbance of motivation can be the result 
of hypervigilance, irritability, and intrusive thoughts.  
Thus, the Board finds that based upon all the veteran's 
symptomatology, he meets no more than the 50 percent 
evaluation.  

This determination is supported by medical professionals's 
findings of GAF scores of 40, 45, 50, 55.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is evidence, which the Court has noted the importance 
of in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF of 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores of 45 and 50 (which fall 
into the range of 41-50) are defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF score of between 51 and 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)." 

The Board is aware that the GAF score of 40 would indicate 
severe post-traumatic stress disorder symptomatology.  The 
Board is responsible for weighing all the evidence of record 
and finds that the preponderance of the evidence is against a 
finding that post-traumatic stress disorder warrants any more 
than a 50 percent evaluation.  Additionally, the 50 percent 
evaluation is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  The Board places 
more probative value on the actual clinical findings made in 
clinical records than a cursory GAF score.  The examiner who 
entered the GAF score of 40 did not explain what symptoms the 
veteran demonstrated at that time that would place his 
symptoms at that GAF score.  Further, at the time the veteran 
was assigned a GAF score of 40, he was being admitted for 
hospitalization for his post-traumatic stress disorder.  By 
the time he was discharged, his GAF score was determined to 
be 50.  The Board finds that the veteran's service-connected 
disability is most appropriately evaluated as 50 percent 
disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than a 
10 percent evaluation, he was correct, and the Board has 
determined that the 50 percent evaluation granted in the 
January 2002 rating decision should go back to the date 
service connection was initially established for post-
traumatic stress disorder-here, July 9, 1999.  It must be 
noted that in the veteran's substantive appeal, he stated 
that he felt he met the criteria under either the 50 percent 
or 70 percent evaluation.  The RO and the Board have 
determined that the veteran meets the 50 percent evaluation.  
Regardless, to the extent that the veteran has asserted that 
he warrants more than a 50 percent evaluation, the Board 
finds that the medical findings do not support his 
contentions for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Taking his contentions into account and the medical findings, 
an evaluation in excess of 50 percent for post-traumatic 
stress disorder is not warranted for the reasons stated 
above.  To this extent, the preponderance of the evidence is 
against his claim and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).




ORDER

Entitlement to an initial evaluation of 50 percent for post-
traumatic stress disorder from July 9, 1999, to February 14, 
2001, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.  



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

